DETAILED ACTION


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, and 9 are allowed because a search of the prior art of record fail to anticipate or render obvious step of the second transmission line coupler shorter than the first transmission line coupler, and formed of a pair of signal lines configured to transmit a differential signal, wherein a reception unit and a terminal resistor are connected to one end and another end of each of the signal lines, respectively, wherein the first transmission line coupler and the second transmission line coupler are opposed to each other in a noncontact manner to communicate an electric signal using electric field coupling and/or magnetic field coupling, and wherein the first transmission line coupler and the second transmission line coupler are arranged so that, in a case where at least one of the first transmission line coupler or the second transmission line coupler rotates about a rotational axis passing through a center of the first transmission line coupler and in a case where one of the pair of the signal lines of the second transmission line coupler crosses a gap between the ends of one of the signal lines of the first transmission line coupler, the other signal line of the second transmission line coupler does not cross a gap between the ends of the other signal line of the first transmission line coupler.
The closest art presented were U.S. PGPub. No. 20190245575 to Yukimasa and U.S. Pat. No. 10348365 to Kuroda, where disclose the asymmetric directional coupler for separating transmitting signal and receiving signal.
For claims 2-7, they depend on claim 1 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov